965 So. 2d 1192 (2007)
Timothy BLACK, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1999.
District Court of Appeal of Florida, First District.
September 14, 2007.
Rehearing Denied October 18, 2007.
Timothy Black, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of mandamus, Timothy Black seeks an order compelling a ruling on an amended motion to vacate, set *1193 aside, or correct sentence he alleges he mailed to the circuit court in June 2006. The circuit court has indicated, however, that it has no record of the filing of the original copy of that motion. Accordingly, the petition for writ of mandamus is denied.
WOLF, BENTON, and HAWKES, JJ., concur.